DETAILED ACTION

Notice of Pre-AIA  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005057845 A , hereafter “845”.
	Regarding claim 1, “845”, discloses a controller of motor-operated vehicle comprising an inclination angle detector that detects an inclination angle of a vehicle (see, for example, the abstract); a counter (see section 0016, of the translation document), that counts in a case where the inclination angle detected by the inclination angle detector is equal to or larger than a predetermined angle (see section 009, of the translation document); and a determining unit that determines that the vehicle has fallen over in a case where the counter counts successively a predetermined number of times, wherein the inclination angle detector includes an interval deciding unit that decides a detection interval of detection of an angle of the vehicle, and wherein the interval deciding unit makes the detection interval irregular (see section 0013, of the translation document).  

	Regarding claim 3, the inclination angle detector detects acceleration in a vertical direction in a vertically standing state of the vehicle by using an acceleration sensor (see section 0009).

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, March 05, 2022